Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.
Status of Claims 
	Claims 1-2, 17-22, and 64-69 are pending. Claims 3-16 and 23-63 are canceled in claim set dated 07/08/2020. Claims 64-65 are drawn to the nonelected invention. Claims 66-69 are new. Claims 1-2, 17-22 66-69 are under examination. 
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-13 and 17-24) in the reply filed on 06/16/2020 is acknowledged.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 17-22, and 66-69 are rejected under 35 U.S.C. 103 as being unpatentable over Geng et al. (“Facile Preparation of Stable Antibody-Gold Conjugates and Application to Affinity-Capture Self-Interaction Nanoparticle Spectroscopy,” Bioconjugate Chem. 2016, vol. 27, pgs. 2287-2300, published 08/5/2016) and Sule et al. (“High-Throughput Analysis of Concentration-Dependent Antibody Self-Association”, Biophysical Journal, volume 101, October 2011, pages 1749-1757, IDS submitted 04/16/2019, item 13).
Geng et al. teach that protein-nanoparticle conjugates are widely used in emerging applications such as therapeutics and advanced materials and the sedimentation-based purification of gold particles synthesized using different methods enabled reproducible generation of antibody-gold conjugates with high stability and similar plasmon wavelengths (see abstract). Geng et al. teach optical properties such as initial plasmon wavelengths and absorbances, maximum plasmon shifts and absorbance changes were measured (pg. 2287, right col., para. 1). Geng et al. teach 7 x1011 particles/mL were added with polyclonal antibody (pg. 2298, left col., para. 3). Geng et al. 
It is noted that the recitation of “determining the protein retains 90% or more of its native structure at a high concentration when the absorbance intensity ratio exceeds 1.7” (emphasis added) is merely an observation of when the absorbance intensity ratio reaches beyond 1.7. The recitation of “when the absorbance intensity ratio exceed 1.7” is a statement of intended purpose in the steps but the method does not necessarily result in the absorbances intensity ratio exceeding 1.7. Furthermore, the protein of claim 2 is not at a high concentration, as Geng et al. teach that low antibody concentration is 2.5 µg/mL and high concentration is 160 µg/mL.
Geng et al. do not teach calculating the absorbance intensity ratio is the ratio of absorbance intensity at the maximum absorbance to the initial absorbance at 450 nm.
Sule et al. teach gold nanoparticles conjugated with antibodies at protein concentrations (40 µg/mL) Sule et al. teaches in Figure 1A measuring the light transmitted through the sample at multiple wavelengths ranging from 400 nm to 700 nm (also see pg. 1750, right col., plasmon wavelength measurements). Sule et al. depicts in Figure 1A that the maximum absorbance intensity and the lowest absorbance intensity is around 450 nm for the sample (gold+ mAb1). Sule et al. teach that gold particles have a lower absorbance values than gold+antibody (see Fig.1 A). Sule et al. teach measurements of antibody self-association are critical for understanding this complex behavior, traditional biophysical methods are not capable of characterizing such concentration-
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to measure the minimum absorbance values as taught by Geng et al. at 450 nm as taught by Sule et al. because Geng et al. teach that the absorbance values of measuring antibody-gold conjugation were calculated based on the difference between the minimum and maximum absorbance values and Sule et al. teach that absorbance of gold and antibodies are measured between 400 and 700 nm and absorbance intensity values increase from the initial absorbance value in the presence of gold-antibody conjugates (see Fig. 1A). The ordinary person would calculate the absorbance wavelengths within 450 and 700 nm because absorbance values are measured in the visible spectra. In addition, Geng et al. and Sule et al. both recognize that conjugating antibodies to gold nanoparticles are for therapeutic applications and further recognize that the maximum absorbance intensity is resulted in functional antibodies attaching to the gold nanoparticles. Therefore, it would have been obvious for the ordinary artisan to measure the differences in absorbance values to calculate the presence of the antibodies being attached to the gold nanoparticles for therapeutic purposes.  
With regard to claims 2 and 17, Geng et al. teach antibody concentrations between 2.5 µg/mL and 160 µg/mL (see pg. 2291, left col., para. 3).
With regard to claim 18, Figure 7 (caption) tech different concentrations of NaCl were used in the sample.
With regard to claim 19, Geng et al. teach pH ~6.5 –9 were used to give antibodies a modest negative charge (see page. 2295, left col., para. 3).

	With regard to claim 21, Sule et al. teach generate antibody clusters in which the local protein concentration is extremely high >100 mg/mL (pg. 1750, left col., para. 1). It would have been obvious to use to use a concentration of greater than 100 mg/mL because Sule et al. teach various high concentrations are used in SINS measurements. 
With regard to claim 66, Geng et al. teach antibody concentrations between 2.5 µg/mL and 160 µg/mL. (see pg. 2291, left col., para. 3).
With regard to claims 67-68, Geng et al. teach anti-Fc conjugates (see pg. 2297, left col., para. 1).
With regard to claim 69, Figure 7 (caption) teaches 160 µg/mL. 

Response to Arguments
Applicant’s arguments filed on 07/15/2021 have been considered but are moot because the rejection above is a new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635